Exhibit 10.2

THIS NOTE RENEWS, MODIFIES AND INCREASES THAT CERTAIN PROMISSORY NOTE (THE
“ORIGINAL PROMISSORY NOTE”) DATED FEBRUARY 16, 2004, EXECUTED BY THE BORROWER IN
FAVOR OF WACHOVIA BANK, NATIONAL ASSOCIATION, IN THE PRINCIPAL AMOUNT OF
$3,000,000.00. THE OUTSTANDING PRINCIPAL BALANCE OF THE ORIGINAL PROMISSORY NOTE
AS OF THE DATE HEREOF IS $2,316,666.53. THIS NOTE ALSO EVIDENCES A FUTURE
ADVANCE IN THE PRINCIPAL AMOUNT OF $1,603,333.47 AND PROPER FLORIDA DOCUMENTARY
STAMP TAX HAS BEEN PAID ON SUCH FUTURE ADVANCE AND EVIDENCE THEREOF APPEARS ON
THE NOTICE OF FUTURE ADVANCE AND MORTGAGE MODIFICATION AGREEMENT OF EVEN DATE
HEREWITH EXECUTED AND DELIVERED BY BORROWER TO EVIDENCE THE FUTURE ADVANCE AND
MODIFICATION OF THE MORTGAGE SECURING THIS NOTE. DOCUMENTARY STAMP TAXES DUE
WITH RESPECT TO THE ORIGINAL PROMISSORY NOTE WERE PREVIOUSLY PAID AND EVIDENCE
THEREOF APPEARS ON THE MORTGAGE SECURING SUCH ORIGINAL PROMISSORY NOTE.


RENEWAL AND FUTURE ADVANCE PROMISSORY NOTE

$3,920,000.00

August 17, 2007

AEROSONIC CORPORATION
1212 North Hercules Avenue
Clearwater, Florida 33765

and

AVIONICS SPECIALTIES, INC.
1212 North Hercules Avenue
Clearwater, Florida 33765
(Hereinafter collectively referred to as "Borrower")

WACHOVIA BANK, NATIONAL ASSOCIATION
225 Water Street
Jacksonville, Florida 32202
(Hereinafter referred to as "Bank")

Borrower promises to pay to the order of Bank, in lawful money of the United
States of America, at its office indicated above or wherever else Bank may
specify, the sum of Three Million Nine Hundred and Twenty Thousand and No/100
Dollars ($3,920,000.00) or such sum as may be advanced and outstanding from time
to time, with interest on the unpaid principal balance at the rate and on the
terms provided in this Promissory Note (including all renewals, extensions or
modifications hereof, this “Note”).

SECURITY.     Borrower has granted Bank a security interest in the collateral
described in the Loan Documents, including, but not limited to, real and
personal property collateral described in that Mortgage, Assignment of Rents and
Security Agreement dated as of February 16, 2004 (as amended and as it may be
amended, the “Mortgage”) and the Revolving and Term Credit and Security
Agreement dated as of February 16, 2004 (as amended and as it may be amended,
the “Credit Agreement”).

INTEREST RATE.    Interest shall accrue on the unpaid principal balance of this
Note during each Interest Period from the date hereof at a rate per annum equal
to 1-month LIBOR plus 3.0% (“Interest Rate”). Interest for each Interest Period
shall accrue each day during such Interest Period, commencing on and including
the first day to but excluding the last day. “Interest Period” means each period
commencing on the last day of the immediately preceding Interest Period and
ending on the same day of the month that interest is due 1 month thereafter;
provided (i) the first Interest Period shall commence on the date hereof and end
on the first day thereafter that interest is due, (ii) any Interest Period that
ends in a month for which there is no day which numerically corresponds to the
last day of the immediately preceding Interest Period shall end on the last day
of the month and (iii) any Interest Period that would otherwise extend past the
maturity date of this Note shall end on the maturity date of this Note. “LIBOR”
is the rate for U.S. dollar deposits with a maturity equal to the number of
months specified above, as reported on Telerate successor page 3750 as of 11:00
a.m., London time, on the second London business day before such Interest Period
begins (or if not so reported, then as determined by the Bank from another
recognized source or interbank quotation).



--------------------------------------------------------------------------------

INDEMNIFICATION.     Borrower shall indemnify Bank against Bank’s loss or
expense as a consequence of (a) Borrower’s failure to make any payment when due
under this Note, (b) any payment, prepayment or conversion of any loan on a day
other than the last day of the Interest Period, or (c) any failure to make a
borrowing or conversion after giving notice thereof (“Indemnified Loss or
Expense”). The amount of such Indemnified Loss or Expense shall be determined by
Bank based upon the assumption that Bank funded 100% of that portion of the loan
in the London interbank market.

DEFAULT RATE.    In addition to all other rights contained in this Note, if a
Default (as defined herein) occurs and as long as a Default continues, all
outstanding Obligations, other than Obligations under any swap agreements (as
defined in 11 U.S.C. § 101) between Borrower and Bank or its affiliates, shall
bear interest at the Interest Rate plus 3% (“Default Rate”). The Default Rate
shall also apply from acceleration until the Obligations or any judgment thereon
is paid in full.

INTEREST AND FEE(S) COMPUTATION (ACTUAL/360).    Interest and fees, if any,
shall be computed on the basis of a 360-day year for the actual number of days
in the applicable period (“Actual/360 Computation”). The Actual/360 Computation
determines the annual effective yield by taking the stated (nominal) rate for a
year’s period and then dividing said rate by 360 to determine the daily periodic
rate to be applied for each day in the applicable period. Application of the
Actual/360 Computation produces an annualized effective interest rate exceeding
the nominal rate.

REPAYMENT TERMS.    Accrued interest on this Note shall be due and payable on
the first day of each month, beginning October 1, 2007. Principal of this Note
shall be payable in one hundred and eighty (179) installments, each in the
amount of $21,777.78 on each interest payment date beginning October 1, 2007
through and including August 1, 2022. ANY REMAINING PRINCIPAL BALANCE AND ALL
ACCRUED INTEREST SHALL BE DUE AND PAYABLE WITHOUT NOTICE ON SEPTEMBER 1, 2022,
WHICH SHALL BE THE MATURITY DATE. This Note may be prepaid, in whole or in part,
without penalty or premium at the end of any Interest Period; provided, however,
that nothing herein shall effect the obligations of any Borrower under any
existing or future swap agreements (as defined in 11 U.S.C. § 101).

AUTOMATIC DEBIT OF CHECKING ACCOUNT FOR LOAN PAYMENT.    Borrower authorizes
Bank to debit demand deposit account number 2000016904596 for any payments due
under this Note. Borrower further certifies that Borrower holds legitimate
ownership of this account and preauthorizes this periodic debit as part of its
right under said ownership.

APPLICATION OF PAYMENTS.     Monies received by Bank from any source for
application toward payment of the Obligations shall be applied to accrued
interest and then to principal. If a Default occurs, monies may be applied to
the Obligations in any manner or order deemed appropriate by Bank.

If any payment received by Bank under this Note or other Loan Documents is
rescinded, avoided or for any reason returned by Bank because of any adverse
claim or threatened action, the returned payment shall remain payable as an
obligation of all persons liable under this Note or other Loan Documents as
though such payment had not been made.

DEFINITIONS.     Loan Documents. The term “Loan Documents”, as used in this
Note, refers to all documents executed in connection with or related to the loan
evidenced by this Note and any prior notes which evidence all or any portion of
the loan evidenced by this Note, and any letters of credit issued pursuant to
any loan agreement to which this Note is subject, any applications for such
letters of credit and any other documents executed in connection therewith or
related thereto,and shall include, without limitation, the Mortgage, the Credit
Agreement, commitment letter that survives closing, this Note, guaranty
agreements, security agreements, other security instruments, financing
statements, other mortgage instruments, any renewals or modifications, whenever
any of the foregoing are executed, but does not include swap agreements (as
defined in 11 U.S.C. § 101). Obligations. The term “Obligations”, as used in
this Note, refers to any and all indebtedness and other obligations under this
Note, all other obligations under any other Loan Document(s) as they relate to
this Note, and all obligations under any swap agreements (as defined in 11
U.S.C. § 101) between Borrower and Bank, or its affiliates, whenever executed
relating to this Note. Certain Other Terms. All terms that are used but not
otherwise defined in any of the Loan Documents shall have the definitions
provided in the Uniform Commercial Code.

Page 2



--------------------------------------------------------------------------------

LATE CHARGE.    If any payments are not timely made, Borrower shall also pay to
Bank a late charge equal to 5% of each payment past due for 10 or more days.

Acceptance by Bank of any late payment without an accompanying late charge shall
not be deemed a waiver of Bank’s right to collect such late charge or to collect
a late charge for any subsequent late payment received.

ATTORNEYS’ FEES AND OTHER COLLECTION COSTS.    Borrower shall pay all of Bank’s
reasonable expenses incurred to enforce or collect any of the Obligations
including, without limitation, reasonable arbitration, paralegals’, attorneys’
and experts’ fees and expenses, whether incurred without the commencement of a
suit, in any trial, arbitration, or administrative proceeding, or in any
appellate or bankruptcy proceeding.

USURY.     If at any time the effective interest rate under this Note would, but
for this paragraph, exceed the maximum lawful rate, the effective interest rate
under this Note shall be the maximum lawful rate, and any amount received by
Bank in excess of such rate shall be applied to principal and then to fees and
expenses, or, if no such amounts are owing, returned to Borrower.

DEFAULT.     “Default” shall mean an Event of Default, as defined in the Credit
Agreement or any default under the Mortgage.

REMEDIES UPON DEFAULT.    If a Default occurs under this Note or any Loan
Documents, Bank may at any time thereafter, take the following actions:  Bank
Lien. Foreclose its security interest or lien against Borrower’s accounts
without notice. Acceleration Upon Default. Accelerate the maturity of this Note
and, at Bank’s option, any or all other Obligations, other than Obligations
under any swap agreements (as defined in 11 U.S.C. § 101) between Borrower and
Bank, or its affiliates, which shall be due in accordance with and governed by
the provisions of said swap agreements; whereupon this Note and the accelerated
Obligations shall be immediately due and payable; provided, however, if the
Default is based upon a bankruptcy or insolvency proceeding commenced by or
against Borrower or any guarantor or endorser of this Note, all Obligations
(other than Obligations under any swap agreement as referenced above) shall
automatically and immediately be due and payable. Cumulative. Exercise any
rights and remedies as provided under the Note and other Loan Documents, or as
provided by law or equity.

WAIVERS AND AMENDMENTS.     No waivers, amendments or modifications of this Note
and other Loan Documents shall be valid unless in writing and signed by an
officer of Bank. No waiver by Bank of any Default shall operate as a waiver of
any other Default or the same Default on a future occasion. Neither the failure
nor any delay on the part of Bank in exercising any right, power, or remedy
under this Note and other Loan Documents shall operate as a waiver thereof, nor
shall a single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.

Except to the extent otherwise provided by the Loan Documents or prohibited by
law, each Borrower and each other person liable under this Note waives
presentment, protest, notice of dishonor, demand for payment, notice of
intention to accelerate maturity, notice of acceleration of maturity, notice of
sale and all other notices of any kind. Further, each agrees that Bank may (i)
extend, modify or renew this Note or make a novation of the loan evidenced by
this Note, and/or (ii) grant releases, compromises or indulgences with respect
to any collateral securing this Note, or with respect to any Borrower or other
person liable under this Note or any other Loan Documents, all without notice to
or consent of each Borrower and other such person, and without affecting the
liability of each Borrower and other such person; provided, Bank may not extend,
modify or renew this Note or make a novation of the loan evidenced by this Note
without the consent of the Borrower, or if there is more than one Borrower,
without the consent of at least one Borrower; and further provided, if there is
more than one Borrower, Bank may not enter into a modification of this Note
which increases the burdens of a Borrower without the consent of that Borrower.

Page 3



--------------------------------------------------------------------------------

MISCELLANEOUS PROVISIONS. Assignment.    This Note and the other Loan Documents
shall inure to the benefit of and be binding upon the parties and their
respective heirs, legal representatives, successors and assigns. Bank’s
interests in and rights under this Note and the other Loan Documents are freely
assignable, in whole or in part, by Bank. In addition, nothing in this Note or
any of the other Loan Documents shall prohibit Bank from pledging or assigning
this Note or any of the other Loan Documents or any interest therein to any
Federal Reserve Bank. Borrower shall not assign its rights and interest
hereunder without the prior written consent of Bank, and any attempt by Borrower
to assign without Bank’s prior written consent is null and void. Any assignment
shall not release Borrower from the Obligations. Organization; Powers. Borrower
represents that Borrower is a corporation, general partnership, limited
partnership, limited liability company or other legal entity, duly organized,
validly existing and in good standing under the laws of its state of
organization, and is authorized to do business in each other jurisdiction
wherein its ownership of property or conduct of business legally requires such
organization (ii) has the power and authority to own its properties and assets
and to carry on its business as now being conducted and as now contemplated; and
(iii) has the power and authority to execute, deliver and perform, and by all
necessary action has authorized the execution, delivery and performance of, all
of its obligations under this Note and any other Loan Document to which it is a
party. Applicable Law; Conflict Between Documents. This Note and, unless
otherwise provided in any other Loan Document, the other Loan Documents shall be
governed by and construed under the laws of the state named in Bank’s address on
the first page hereof without regard to that state’s conflict of laws
principles. If the terms of this Note should conflict with the terms of any loan
agreement or any commitment letter that survives closing, the terms of this Note
shall control. Borrower’s Accounts. Except as prohibited by law, Borrower grants
Bank a security interest in all of Borrower’s accounts with Bank and any of its
affiliates. Swap Agreements. All swap agreements (as defined in 11 U.S.C. §
101), if any, between Borrower and Bank or its affiliates are independent
agreements governed by the written provisions of said swap agreements, which
will remain in full force and effect, unaffected by any repayment, prepayment,
acceleration, reduction, increase or change in the terms of this Note, except as
otherwise expressly provided in said written swap agreements, and any payoff
statement from Bank relating to this Note shall not apply to said swap
agreements unless expressly referred to in such payoff statement. Jurisdiction.
Borrower irrevocably agrees to non-exclusive personal jurisdiction in the state
named in Bank’s address on the first page hereof. Severability. If any provision
of this Note or of the other Loan Documents shall be prohibited or invalid under
applicable law, such provision shall be ineffective but only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Note or other such document.
Notices. Any notices to Borrower shall be sufficiently given, if in writing and
mailed or delivered to the Borrower’s address shown above or such other address
as provided hereunder, and to Bank, if in writing and mailed or delivered to
Wachovia Bank, National Association, Mail Code VA7391, P. O. Box 13327, Roanoke,
VA 24040 or Wachovia Bank, National Association, Mail Code VA7391, 10 South
Jefferson Street, Roanoke, VA 24011 or such other address as Bank may specify in
writing from time to time. Notices to Bank must include the mail code. In the
event that Borrower changes Borrower’s address at any time prior to the date the
Obligations are paid in full, Borrower agrees to promptly give written notice of
said change of address by registered or certified mail, return receipt
requested, all charges prepaid. Plural; Captions. All references in the Loan
Documents to Borrower, guarantor, person, document or other nouns of reference
mean both the singular and plural form, as the case may be, and the term
“person” shall mean any individual, person or entity. The captions contained in
the Loan Documents are inserted for convenience only and shall not affect the
meaning or interpretation of the Loan Documents. Advances. Bank may, in its sole
discretion, make other advances which shall be deemed to be advances under this
Note, even though the stated principal amount of this Note may be exceeded as a
result thereof. Posting of Payments. All payments received during normal banking
hours after 2:00 p.m. local time at the office of Bank first shown above shall
be deemed received at the opening of the next banking day. Joint and Several
Obligations. If there is more than one Borrower,

Page 4



--------------------------------------------------------------------------------

each is jointly and severally obligated. Fees and Taxes. Borrower shall promptly
pay all documentary, intangible recordation and/or similar taxes on this
transaction whether assessed at closing or arising from time to time. LIMITATION
ON LIABILITY; WAIVER OF PUNITIVE DAMAGES. EACH OF THE PARTIES HERETO, INCLUDING
BANK BY ACCEPTANCE HEREOF, AGREES THAT IN ANY JUDICIAL, MEDIATION OR ARBITRATION
PROCEEDING OR ANY CLAIM OR CONTROVERSY BETWEEN OR AMONG THEM THAT MAY ARISE OUT
OF OR BE IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
OTHER AGREEMENT OR DOCUMENT BETWEEN OR AMONG THEM OR THE OBLIGATIONS EVIDENCED
HEREBY OR RELATED HERETO, IN NO EVENT SHALL ANY PARTY HAVE A REMEDY OF, OR BE
LIABLE TO THE OTHER FOR, (1) INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR (2)
PUNITIVE OR EXEMPLARY DAMAGES. EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES ANY
RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY MAY HAVE OR WHICH MAY ARISE
IN THE FUTURE IN CONNECTION WITH ANY SUCH PROCEEDING, CLAIM OR CONTROVERSY,
WHETHER THE SAME IS RESOLVED BY ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE.
Patriot Act Notice. To help fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account. For
purposes of this section, account shall be understood to include loan accounts.

WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
BORROWERBY EXECUTION HEREOF AND BANK BY ACCEPTANCE HEREOF, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS NOTE, THE LOAN DOCUMENTS OR ANY AGREEMENT CONTEMPLATED TO BE EXECUTED
IN CONNECTION WITH THISNOTE, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH RESPECT
HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT TO BANK TO ACCEPT THISNOTE. EACH
OF THE PARTIES AGREES THAT THE TERMS HEREOF SHALL SUPERSEDE AND REPLACE ANY
PRIOR AGREEMENT RELATED TO ARBITRATION OF DISPUTES BETWEEN THE PARTIES CONTAINED
IN ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT OR AGREEMENT HERETOFORE EXECUTED IN
CONNECTION WITH, RELATED TO OR BEING REPLACED, SUPPLEMENTED, EXTENDED OR
MODIFIED BY, THIS NOTE.

RENEWAL.     This Note represents a renewal of the $2,316,666.53 outstanding
principal balance under the $3,000,000 Promissory Note from Borrower to Bank
dated February 16, 2004 plus a future advance by the Bank to the Borrower of
even date herewith in the amount of $1,603,333.47. This Note shall continue to
evidence amounts outstanding under such earlier Note without novation.

(Signatures appear on following page.)

Page 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, on the day and year first above written, has
caused this Note to be executed under seal.

AEROSONIC CORPORATION
Taxpayer Identification Number: 74 1668471

By: /s/ David A. Baldini        (SEAL)

Name: David A. Baldini       Title: President

AVIONICS SPECIALTIES, INC.
Taxpayer Identification Number: 54 168275

By: /s/ David A. Baldini         (SEAL)

Name: David A. Baldini Title: President

Page 6